Per Curiam.

Petitioner’s proof upon the trial failed to establish as required by the statute (Business Rent Law [L. 1945, ch. 314, as amd.], § 8, subd. [d], par. [1]) that a “ person ” consisting of a stockholder owning at least 90% of the corporate stock of the owner, of the property, in which the business space is sought, seeks same for his own immediate and personal uses. The cases of Berk-Fink Realty Co. v. Goldman (87 N. Y. S. 2d 345) and Berk-Fink Realty Co. v. Stopnitsky (90 N. Y. S. 2d 182) are controlling.
The final order should be reversed, with $30 costs, and final order directed in favor of tenant, with costs.
, Hopstadtee, Aubelio and Tilzeb, JJ., concur.
Final order reversed, etc.